DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4/27/2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1, 6-7, 8, 15-16, 17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-9, 10 and 17-18 of U.S. Patent No. US 11017230 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Application: 17242008
US 11017230 B2
1. A system for extracting vehicle information for depiction in augmented reality, the system comprising:
1. A system for extracting vehicle information for depiction in augmented reality, the system comprising:
at least one processor in communication with an augmented reality-enabled device; and 
at least one processor in communication with an augmented reality-enabled device; and
at least one storage medium storing instructions that,
at least one storage medium storing instructions that, 
when executed by the at least one processor, cause the at least one processor to perform operations comprising:
when executed by the at least one processor, cause the at least one processor to perform operations comprising:
receiving vehicle information associated with a vehicle;
receiving vehicle information associated with a vehicle;

analyzing the vehicle information using an artificial intelligence engine;
extracting vehicle history information from the vehicle information, wherein the vehicle history information includes accident-related history of the vehicle;
extracting vehicle history information from the vehicle information based on the analysis, wherein the vehicle history information includes a maintenance history of the vehicle;
identifying, using the vehicle history information, a vehicle portion associated with the vehicle history information that was impacted by an accident, the vehicle portion being a portion of the vehicle; and
identifying, using the extracted vehicle history information, a vehicle portion associated with the vehicle history information for which a maintenance service is recommended, the vehicle portion being a portion of the vehicle; 
providing instructions, based on the vehicle history information, to the augmented reality-enabled device to perform operations including:
providing instructions, based on the vehicle history information, to the augmented reality-enabled device to perform operations including:
identifying, in an augmented-reality visual representation of the vehicle, a location corresponding to the vehicle portion impacted by the accident, and
identifying, in an augmented-reality visual representation of the vehicle, a location corresponding to the vehicle portion for which the maintenance service is recommended, and

superimposing an indicator on the augmented-reality visual representation of the vehicle on the location corresponding to the vehicle portion for which the maintenance service is recommended; and

post-processing the vehicle history information based on a predefined lexicon.

2. The system of claim 1, further comprising pre-processing the vehicle history information, wherein the pre-processing comprises recognizing text or image associated with the vehicle from the vehicle history information, and de-skewing the text or image.

4. The system of claim 3 further comprising: decomposing glyphs from the vehicle history information into features; and comparing the features to a representation of a character.

5. The system of claim 1, wherein the post-processing comprises at least one of: constraining text from the vehicle history information based on the lexicon; or 

6. The system of claim 1, wherein: the vehicle history information comprises accident information relating to an accident involving the vehicle; and identifying the vehicle portion for which the maintenance service is recommended comprises identifying a location on the vehicle impacted by the accident.

7. The system of claim 1, wherein the indicator comprises information associated with an overdue maintenance service associated with the identified vehicle portion
6. The system of claim 1, wherein the augmented-reality visual representation of the vehicle comprises a live image of the vehicle captured by the augmented reality-enabled device.
8. The system of claim 1, wherein the augmented-reality visual representation of the vehicle comprises a live image of the vehicle captured by the augmented reality-enabled device.
7. The system of claim 6, wherein a position of the indicator changes based on a real-time change in the live image due to a change in 


1, 8-9, 10 and 17-18



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 12-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dow (US 20170061506 A1) in view of Calman (US 20120230548 A1), and further in view of Taliwal (US 20170293894 A1).
Regarding to claim 1, Dow discloses a system for extracting vehicle information for depiction in augmented reality ([0001]: a system is computing devices with augmented reality applications; [0008]: the vehicle in an augmented reality format; Fig. 2B; [0020]: display screen 210 in an augmented reality (AR) format), the system comprising: 
at least one processor in communication with an augmented reality-enabled device (Fig. 1A-1B; [0014]: a distributed data processing environment; client is smart phone and laptop; Fig. 4; [0033]: microprocessors, communications and network processors); and

receiving vehicle information associated with a vehicle ([0002]: an accident history report of used vehicles; [0003]: an online vehicle history and accident report; [0008]: gather and receive information relevant to the value of the vehicle; [0009]: unique vehicle history in relevant information; receive maintenance history, and accident history; Fig. 4; [0033]: input); 
extracting vehicle history information from the vehicle information, wherein the vehicle history information includes accident-related history of the vehicle ([0002]: an accident history report of used vehicles; [0003]: an online vehicle history and accident report; [0008]: gather the separate data and information related to vehicle; [0009]: unique vehicle history in relevant information; receive maintenance history, and accident history; extract maintenance history, accident history, and ownership from unique vehicle history; Fig. 1B; [0018]: extract any alphanumeric text present on a digital image in a real-time video stream for identifying the object associated with the digital image; [0025]: analyze the retrieved data and information; [0026]: analyze the digital image of object 206 and one more associated indicators 208 at block 310 in other ways; [0028]: algorithms, executed by Data and Information Correlation and Analysis Application); 
identifying, using the vehicle history information, a vehicle portion associated with the vehicle history information that was impacted by an accident, the vehicle portion being a portion of the vehicle ([0002]: an accident history report, service and repair logs contains a 
providing instructions, based on the vehicle history information, to the augmented reality-enabled device to perform operations ([0008]: the vehicle in an augmented reality (AR) format; Fig. 2A-2B; [0019-0020]; provide instructions to recognize and identify the one or more vehicle objects 206 based on extracted information; provide instructions to retrieve information associated with them based on extracted data; providing instructions to superimpose one or more generated virtual images 212 on the digital images of objects 206 and/or indicators 208 on display screen 210 in an augmented reality format) including: 
identifying, in an augmented-reality visual representation of the vehicle, a location ([0002]: an accident history report of used vehicles; [0003]: an online vehicle history and accident report; Fig. 2A-2B; [0019-0020]; recognize and identify the one or more vehicle objects 206 based on extracted information; retrieve information associated with them based on extracted data; identify a location as illustrated in Fig. 2B and superimpose one or more 
superimposing an indicator on the augmented-reality visual representation of the vehicle on the location ([0002-0003]: an accident history report and repair logs; vehicle maintenance history; information in various forms is overlaid or superimposed onto images of objects in a real-time streaming video, recorded video, or still pictures; [0009]: unique vehicle history, maintenance history, accident history, ownership record; Fig. 1B; [0018]: AR Presentment Application 118 provides the capability to superimpose information over their associated digital images at a location on the screen of a computing device; Fig. 2A-2B; [0019-0020]; recognize and identify the one or more vehicle objects 206 based on extracted information; retrieve information associated with them based on extracted data; identify a location as illustrated in Fig. 2B and superimpose one or more generated virtual images 212 on the digital images of objects 206 and indicators 208 at a location on display screen 210 in an augmented reality format based on extracted data. extracted data is accident history report; [0024]: accident history report is extracted).
Dow fails to explicitly disclose: a location corresponding to the vehicle portion impacted by the accident.
In same field of endeavor, Calman teaches: a location corresponding to the vehicle portion ([0012]: identifying an image of the at least a portion of the vehicle at a location; [0034]: identify a certain marker; Fig. 2; [0045]: objects 240 include a marker 230 identifiable to the mobile device 100; [0050]: a marker 230 is the location of the object; identify the object 230 at a location; Fig. 5; [0070]: a portion of the vehicle is identified in the image; [0071]: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dow to include a location corresponding to the vehicle portion as taught by Caiman. The motivation for doing so would have been to utilize the captured text identify a portion of the vehicle in the image and to determine information about the vehicle as taught by Caiman in paragraphs [0070-0071].
Dow in view of Calman fails to explicitly disclose the vehicle portion impacted by the accident.
In same field of endeavor, Taliwal teaches: the vehicle portion impacted by the accident ([0005]: detect external damage to a first set of parts of the vehicle; infer internal damage to a second set of parts of the vehicle based on the detected external damage; Fig. 4; [0062]: performs image processing on the one or more images to detect external damage of the vehicle; image segmentation into vehicle parts, and damage assessment; Fig. 5; [0067]: the server performs image segmentation to divide the vehicle into vehicle parts; Fig. 12; [0117]: damage is detected since the threshold different from edge distribution, texture, and spatial correlation exceeds the respective threshold. 
    PNG
    media_image1.png
    417
    620
    media_image1.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dow in view of Calman to include the vehicle portion impacted by the accident as taught by Taliwal. The motivation for doing so would have been to recommend which internal parts are also likely to be replaced based on the set of damaged 

Regarding to claim 5, Dow in view of Calman and Taliwal discloses the system of claim 1, wherein the indicator includes an image (Dow; Fig. 2B; [0020]: virtual images 212 are information about the vehicle).

Regarding to claim 6, Dow in view of Calman and Taliwal discloses the system of claim 1, wherein the augmented-reality visual representation of the vehicle comprises a live image of the vehicle captured by the augmented reality-enabled device (Dow; [0002]: a real-time streaming video, recorded video, or still pictures are live picture; [0003]: the digital image is one of a real-time video stream and is a live picture; [0008]: recognize a vehicle in a real-time video stream; i.e. video stream contains a live picture of vehicle; Fig. 2A; [0019]: a live video stream includes a live picture).

Regarding to claim 8, Dow discloses a method for processing vehicle information for depiction in augmented reality, the method comprising ([0001]: a system is computing devices with augmented reality applications; [0008]: the vehicle in an augmented reality format; Fig. 2B; [0020]: display screen 210 in an augmented reality (AR) format): 
The rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 8.



Regarding to claim 13, Dow in view of Calman and Taliwal discloses the method of claim 12, wherein the image corresponds to an image at the location the indicator is superimposed (Dow; Fig. 2A-2B; [0019-0020]; recognize and identify the one or more vehicle objects 206 based on extracted information; retrieve information associated with them based on extracted data; identify a location as illustrated in Fig. 2B and superimpose one or more generated virtual images 212 on the digital images of objects 206 and indicators 208 at a location on display screen 210 in an augmented reality format based on extracted data. extracted data is accident history report).
the image corresponds to an image of a damage sustained by the vehicle at the location (Taliwal; Fig. 4; [0062]: performs image processing on the one or more images to detect external damage of the vehicle; image segmentation into vehicle parts, and damage assessment; Fig. 5; [0067]: the server performs image segmentation to divide the vehicle into vehicle parts).

Regarding to claim 14, Dow in view of Calman and Taliwal discloses the method of claim 8, wherein the indicator includes textual description of the vehicle portion impacted by the vehicle (Dow; [0002]: an accident history report; service and repair logs; [0003]: accident report; [0009]: maintenance history, accident history; Fig. 2B; [0020]: accident and 

Regarding to claim 15, Dow in view of Calman and Taliwal discloses the method of claim 8, wherein the augmented-reality visual representation of the vehicle comprises a live image of the vehicle captured by the client device (Dow; [0002]: a real-time streaming video, recorded video, or still pictures are live picture; [0003]: the digital image is one of a real-time video stream and is a live picture; [0008]: recognize a vehicle in a real-time video stream; i.e. video stream contains a live picture of vehicle; Fig. 2A; [0019]: a live video stream includes a live picture).

Regarding to claim 17, Dow in view of Calman and Taliwal discloses a non-transitory computer-readable medium for processing vehicle information for depiction in augmented reality, comprising instructions that, when executed by one or more processors, cause operations comprising ([0001]: a system is computing devices with augmented reality applications; [0008]: the vehicle in an augmented reality format; Fig. 2B; [0020]: display screen 210 in an augmented reality (AR) format; Fig. 1A; [0035]: instructions are stored in persistent storage 408 and in memory 406 for execution by one or more of the respective computer processors 404 via cache 416; a semiconductor storage device, read-only memory (ROM), erasable programmable read-only memory (EPROM), flash memory, or any other computer readable storage media that is capable of storing program instructions or digital information): 


Regarding to claim 19, Dow in view of Calman and Taliwal discloses the computer-readable medium of claim 17, wherein the augmented-reality visual representation of the vehicle comprises a live image of the vehicle captured by the client device (Dow; [0002]: a real-time streaming video, recorded video, or still pictures are live picture; [0003]: the digital image is one of a real-time video stream and is a live picture; [0008]: recognize a vehicle in a real-time video stream; i.e. video stream contains a live picture of vehicle; Fig. 2A; [0019]: a live video stream includes a live picture).

Claims 2-4, 9-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dow (US 20170061506 A1) in view of Calman (US 20120230548 A1), in view of Taliwal (US 20170293894 A1), and further in view of Wyatt (US 10997663 B1).
Regarding to claim 2, Dow in view of Calman and Taliwal discloses the system of claim 1,
Dow in view of Calman and Taliwal further discloses a degree of damage severity sustained in the accident (Dow; [0002]: an accident history report; service and repair logs; [0003]: accident report; [0009]: maintenance history, accident history; Fig. 2B; [0020]: accident and maintenance information; [0029]: anticipated repairs costs);
Dow in view of Calman and Taliwal further more discloses a degree of damage severity sustained in the accident (Taliwal; [0064]: the server infers internal damage to the vehicle from 
Dow in view of Calman and Taliwal fails to explicitly disclose: wherein the indicator includes a mark representing a degree of damage severity.
In same field of endeavor, Wyatt teaches wherein the indicator includes a mark representing a degree of damage severity (col. 6, lines 40-45: predefined labels, i.e. low, medium, and high, are assigned to each level of damage severity; col. 8, lines 10-20: present damage severity with red color mark and green mark; an area with a high damage severity level is colored red while an area with a low damage severity level is colored green).
It would have been obvious to one of ordinary skill in the art before the effect filing date of claimed invention to modify Dow in view of Calman and Taliwal to include wherein the indicator includes a mark representing a degree of damage severity as taught by Wyatt. The motivation for doing so would have been perform a severity analysis; to present damage severity with different colors; as taught by Wyatt in col. 2, lines 20-30 and col. 8, lines 10-20.

Regarding to claim 3, Dow in view of Calman, Taliwal, and Wyatt discloses the system of claim 2, wherein the indicator includes a first mark that is rendered in a first format different from a second format of a second mark, the first mark representing a first degree of the damage severity and the second mark representing a second degree of the damage severity (Wyatt; col. 6, lines 40-45: predefined labels, i.e. low, medium, and high, are assigned to each level of damage severity; col. 8, lines 10-20: present damage severity with red color mark and green mark; an area with a high damage severity level is colored red while an area with a low 

Regarding to claim 4, Dow in view of Calman, Taliwal, and Wyatt discloses the system of claim 2, wherein the degree of damage severity is obtained based on a text in the vehicle history information describing the damage severity (Dow; [0002]: an accident history report; service and repair logs; [0003]: accident report; [0009]: maintenance history, accident history; Fig. 2B; [0020]: accident and maintenance information; Fig. 3; [0024]: extract text and  cross-referenced with one or more databases; [0029]: anticipated repairs costs).

Regarding to claim 9, the claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 9. 

Regarding to claim 10, the claim limitations are similar to claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 10.

Regarding to claim 11, the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 11.

Regarding to claim 18, the claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 18. 

Claim 7, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dow (US 20170061506 A1) in view of Calman (US 20120230548 A1), in view of Taliwal (US 20170293894 A1), and further in view of Kaino (US 20120194554 A1).
Regarding to claim 7, Dow in view of Calman and Taliwal discloses the system of claim 6,
Dow in view of Calman and Taliwal fails to explicitly disclose wherein a position of the indicator changes based on a real-time change in the live image due to a change in an angle or a position of the augmented reality-enabled device.
In same field of endeavor, KAINO teaches wherein a position of the indicator changes based on a real-time change in the live image due to a change in an angle or a position of the augmented reality-enabled device (Fig. 11; [0091]: a virtual object T1 is displayed superimposed onto a building in the real space; Fig. 11; [0092]: as user Ua has approached the stairs 12 after the image Im11 is displayed, the position of a virtual object T1 and an object A1 are changed as illustrated in Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dow in view of Calman and Taliwal to include wherein a position of the indicator changes based on a real-time change in the live image due to a change in an angle or a position of the augmented reality-enabled device as taught by KAINO. The motivation for doing so would have been to superimpose a virtual object onto a building in the real space as a user moving as taught by KAINO in Fig. 11 and paragraphs [0091-0092].

Regarding to claim 16, the claim limitations are similar to claim limitations recited in claim 7. Therefore, same rational used to reject claim 7 is also used to reject claim 16. 

Regarding to claim 20, the claim limitations are similar to claim limitations recited in claim 7. Therefore, same rational used to reject claim 7 is also used to reject claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/HAI TAO SUN/Primary Examiner, Art Unit 2616